 In the Matter of UNITED SPECIALTIES COMPANY (MITCHELL DIVISION),EMPLOYERandLOCAL No. 165, INTERNATIONAL UNION OF ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, CIO, PETITIONERCase No.4-RC-6,03.Decided April 19, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before E. Don Wil-son, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, herein called Local 165, a local of InternationalUnion of Electrical, Radio & Machine Workers of America, CIO,herein called IUE-CIO, and the Intervenor, Machine Tool & DieLocal No. 155, herein called Local 155, a local of United ElectricalRadio & Machine Workers of America, herein called UE, are labororganizations claiming to represent employees of the Employer.3.The question concerning representation :The Employer has had contractual relations with Local 155, cover-ing the employees involved herein, since 1937.The present contract,containing a 60-day automatic renewal clause, was executed on Au-gust 31, 1949, and will expire on, August 15, 1950. Local 155 contendsthat the current contract is a bar to a determination of representativesat this time.The Employer takes no position upon this issue.Local 155, through UE, was affiliated with the CIO during theperiods of collective bargaining above set forth, including the periodin which the present contract was executed.However, the CIO is not89 NLRB No. 79.605 (606DECISIONS OF NATIONAL LABOR RELATIONS BOARDa party to this contract.On November 2, 1949, the CIO expelled UE,and issued a Certificate of Affiliation to IUE-CIO.1Local 155 is an amalgamated local with 4,300 members employed inCO shops.The Employer's plant, normally employing between 385and 400 employees, is one of these shops.At the regular monthly meet-ing of that part of Local 155 composed of the Employer's employees,known as the United Specialties shop, held in November 1.949, a ma-jority of those present agreed to call a special meeting on November 14,1949, invite the representatives of both UE and IUE-CIO to attendthe meeting to discuss their respective unions and answer questions,.and to consider whether to disaffiliate from UE and affiliate with IUE-'CIO or to remain with UE. Notices of this special meeting wereposted on the bulletin boards where notices to the Employer's em-ployees are customarily posted, the object of the meeting was openlyn.nd frequently discussed among the employees in the shop, and over'00 of the Employer's employees attended the meeting.' At the specialmeeting, the Employer's employees, after hearing from representativesof both sides, unanimously voted to disaffiliate from UE. The officersof Local 155 thereupon walked out of the meeting. The employeesthen voted to apply for a charter front IUE-CIO. During the ensuingmonths, the Employer's employees, in conjunction with employeesfrom other shops who were formerly members of Local 155, organized-Local 165, and proceeded to obtain a charter from IUE-CIO, electofficers, adopt a constitution and bylaws, and select shop stewards toprocess grievances.However, Local 155 has also continued to functionas a labor organization.None of its officers resigned, it has held anelection of officers, chosen stewards, and, at a membership meetingon November 14 and 15, 1949, unanimously adopted a motion to re-main affiliated with UE.However, the record does not disclose howmany employees of the Employer, if any, attended this meeting.The Employer continues to deduct monthly dues from the pay of itsemployees who have signed checkoff cards, but it is holding suchmonies pending the legal determination of the property rights of theparties.The Employer asserts that it is attempting to deal with bothLocal 155 and Local 165.In view of all the foregoing circumstances, and for the reasons stated:in earlier cases,' we find that the current contract between the Em-,The manner in which IUE-CIO was established is set forth inGeneral Motors Cor-:Voration,Frigidaire Division.,et al.,88 NLRB 450.2There were less than 300 employees on the payroll at the time of the meeting, as over:100 employees were temporarily laid off.3 Boston MachineWorksCompany,89 NLRB 59,and cases therein cited.SeePrattLetchworth Co., Inc.,89 NLRB 124, andJasper Wood Products Company, Inc., 72NLRB1306,involving defections within amalgamated locals. UNITED SPECIALTIES COMPANY607ployer and the preexisting bargaining representative of its employeescannot operate to bar an immediate election for the purpose of re-solving the question concerning representation.A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement of the parties, thatthe following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All employees-at the Employer's-Philadelphia, Pennsylvania, auto-motive parts plant, including "working foremen," but excluding officeemployees and clericals, employees in the washing, plating, and polish-ing department, and truck drivers currently bargained for by otherlabor organizations, firemen, and all representatives of management,such as time-study employees, plant watchmen, superintendents, f ore-men not using the tools of the trade, and all supervisors within the.meaning of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said payroll period because they were ill or on vacation,or temporarily- laid off, but excluding, those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargainingby, Local No. 165, International Union,of Electrical, Radio & Ma-chine Workers, CIO, or by Machine Tool &- Die Local No. 155, UnitedElectrical, Radio Machine Workers of America, or by neither.